                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                              7:11-CR-00011-D-1




  UNITED STATES OF AMERICA

      v.                                                    ORDER

  MELVIN FAULKNER,
  Defendant




        THIS CA USE came on to be heard and was heard upon the Defendant's Proposed

Sealed Exhibit, which is docket entry number 91. The Court is of the opinion that this

exhibit should be filed under seal in the interest of justice.

        IT IS, THEREFORE ORDERED that the requested document to be sealed and be

filed under seal.
                    12-      M~
       This the ~ day of ~ilyo21.




                          THE ONORABLE JAMES C. DEVER
                          UNITED STATES DISTRICT JUDGE
